REASONS OF ALLOWANCE:
In re claims 1-20, no statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.
The reference to Ying et al. USPUB. 2016/0129963 is the closest prior art to claim 21.  However, the prior art does not explicitly teach an electric balance vehicle, comprising:
a first foot placement section comprising a first housing and a first wheel assembly, the first wheel assembly comprising a first wheel, a first motor positioned within the first wheel, and a first axle extending from the first wheel;
a second foot placement section comprising a second housing and a second wheel assembly, the second wheel assembly comprising a second wheel, a second motor positioned within the second wheel, and a second axle extending from the second wheel;
a connection member having a first end and a second end, wherein the first end is positioned within the first housing and the second end is positioned within the second housing; and
wherein the first housing comprises a first gap between the first end of the connection member and the first wheel assembly;
wherein the second housing comprises a second gap between the second end of the connection member and the second wheel assembly; and
wherein an axis of rotation of the first and second axles is positioned closer to a riding surface than a longitudinal axis of the connection member is when the first and second wheels are positioned on the riding surface  (emphasis added).


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/          Primary Examiner, Art Unit 3611